Case 5:18-cv-02474-JAK-KK Document 92 Filed 03/01/21 Page 1 of 3 Page ID #:3618



 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11    CHRISTINE ANDERSON,                       No. 5:18-cv-02474-JAK-KK
      individually, and on behalf of other
12    members of the general public similarly
      situated,                                 ORDER RE JOINT STIPULATION
13                                              TO REMAND TO THE SAN
                   Plaintiff,                   BERNARDINO COUNTY SUPERIOR
14                                              COURT (DKT. 91)
            v.
15                                              JS-6
      RSCR CALIFORNIA, INC., a Delaware
16    corporation; RES-CARE
      CALIFORNIA, INC. WHICH WILL
17    DO BUSINESS IN CALIFORNIA AS
      RCCA SERVICES, a Delaware
18    corporation; and DOES 1 through 10,
      inclusive,
19
                   Defendants.
20
21
22
23
24
25
26
27
28
Case 5:18-cv-02474-JAK-KK Document 92 Filed 03/01/21 Page 2 of 3 Page ID #:3619



 1          Based on a review of the Joint Stipulation to Remand to the San Bernardino
 2    County Superior Court (the “Stipulation” (Dkt. 91)), sufficient good cause has been
 3    shown for the requested relief. Therefore, the Stipulation is APPROVED. The above-
 4    captioned civil action shall be remanded to the San Bernardino County Superior Court.
 5
 6    IT IS SO ORDERED.
 7
 8    Dated: March 1, 2021
                                                  John A. Kronstadt
 9
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  Page 1
                             ORDER GRANTING THE PARTIES’ STIPULATION TO REMAND
Case 5:18-cv-02474-JAK-KK Document 92 Filed 03/01/21 Page 3 of 3 Page ID #:3620



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 1
                          ORDER GRANTING THE PARTIES’ STIPULATION TO REMAND
